Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0000155
                                                      10-FEB-2015
                                                      09:37 AM


                          SCWC-13-0000155


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,


                                vs.


                        JIMMY ROBINSON, JR.,

                  Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-13-0000155; CR. NO. 11-1-1014)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

   AND GRANTING MOTION FOR TEMPORARY REMAND TO THE CIRCUIT COURT

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari filed on January 12, 2015, is hereby accepted.


           IT IS HEREBY ORDERED that:


           1.   The case is temporarily remanded to the circuit


court to hear and determine promptly a motion for withdrawal of


counsel and appointment of new counsel.


           2.   Within 10 days from the date of this order,


withdrawing counsel shall file in the circuit court a motion for


withdrawal of counsel and appointment of new counsel. 

           3.   Within 15 days from the filing of a motion for


withdrawal of counsel and appointment of new counsel, the circuit


court shall hear the motion and shall enter a written order. 


           4.   Within 10 days from the filing of an order on the


motion for withdrawal of counsel and appointment of new counsel,


the clerk of the circuit court shall supplement the appellate


record with the additional filings.


           5.   Within 60 days from the filing of the order on the


motion for withdrawal of counsel and appointment of new counsel,


newly appointed counsel shall file, on behalf of petitioner, a


supplemental brief in this certiorari proceeding.       The brief


shall not exceed twelve pages.


           6.   Within 15 days from the filing of petitioner’s


supplemental brief, respondent may file a response.       The response


shall not exceed twelve pages. 


           7.   Within 7 days from the filing of a response, if


any, newly appointed counsel, on behalf of petitioner, may file a


reply.   The reply shall not exceed twelve pages.


           DATED: Honolulu, Hawai'i, February 10, 2015.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack

                                        /s/ Michael D. Wilson





                                   2